                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,
                                                                   8:08CR28
      vs.
                                                      ORDER CONTINUING HEARING
JEANNIE M. WILSON,

                    Defendant.

      Upon consideration of the plaintiff's Unopposed Motion to Continue Hearing [38],

      IT IS ORDERED that the hearing scheduled for October 25, 2019, is continued for three

weeks until November 20, 2019, commencing at 9:00 a.m.

      Dated this 22nd day of October, 2019.


                                                  Honorable Michael D. Nelson
                                                  United States Magistrate Judge
